DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728).


Regarding claim 1, Tsai  (US 20040212728)  teaches an accessory pivot, comprising ([0015], as shown in Fig.2, the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism): a driven gear (162, 164) fixed to a computing device accessory(Fig. 2) ([0018], as shown in Fig.2 , a driver gear 162, and a driven gear 164 are of the  portable device ); a hinge gear (162) engaged with a hinge of a computing device ([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); 

Tsai does not specifically teach a transfer bar engaged with the driven gear and the hinge gear to actuate the driven gear upon the transfer bar being actuated by the hinge gear.

Tsai teaches  a transfer bar (12) engaged with the driven gear (162, 164) and the hinge gear (162)  to actuate the driven gear upon the transfer bar(12)  being actuated by the hinge gear ([[0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the   in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Regarding claim 8, Tsai  (US 20040212728) teaches a housing for a computing device, comprising (see a folding mobile phone in Fig. 1): a hinge pivotably engaged with a first end of the housing and pivotably engaged with a base portion of a display (1242) of the computing device (Figs 1-2, [0015], a mobile phone, with a cover body 12 and the main body 14  that are pivotably joined together by a hinge mechanism, see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242 ); a camera rotatably disposed within the first end of the housing ([0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft); and a camera pivot disposed within the first end of the housing and comprising ([0003], it is known to have the lens of the camera being exposed at an outer surface of a cover body of the portable electronic device): a driven gear (162, 164) fixed to the camera (16) (Fig. 1(16, 162, 164), see a driver gear 162, a driven gear 164 and a lens 16 in Fig. 1 [0018], the lens module 16 comprises a driver gear 162); a hinge gear (162) engaged with the hinge of the computing device([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); 

Tsai does not specifically teach a transfer bar to actuate the driven gear and rotate the camera relative to the housing upon the transfer bar being actuated by the hinge gear.

Tsai does teaches a transfer bar (12) to actuate the driven gear (162, 164) and rotate the camera (1642) relative to the housing upon the transfer bar (12)  being actuated by the hinge gear([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0022], when the mobile phone is unfolded toward the open position, the lens 1642 rotates according to rotation of the cover body 12 relative to the main body 14, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Regarding claim 12, Tsai  (US 20040212728) teaches, computing device, comprising: (see a folding mobile phone in Fig. 1) a user input portion having a keyboard (1442) and a rotatable camera disposed at a first end of the user input portion (Fig. 1(1442), [0017], a plurality of keys 1442 ,[0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft); a hinge (162) attached to the user input portion at the first end ([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines); a display portion (1242) pivotably attached to the user input portion through the hinge (Fig. 1 (1242), see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242, 0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines ); and a camera pivot disposed within the user input portion, comprising ([0003], it is known to have the lens of the camera being exposed at an outer surface of a cover body of the portable electronic device): a driven gear (162, 164) engaged with the camera (16) (Fig. 1(16, 162, 164), see a driver gear 162, a driven gear 164 and a lens 16 in Fig. 1 [0018], the lens module 16 comprises a driver gear 162); a hinge gear(162)  operably attached to the hinge([0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines);

Tsai does not specifically teach and a transfer bar engaged with the driven gear and the hinge gear to actuate the driven gear upon the transfer bar being actuated by the hinge gear.

Tsai teaches  a transfer bar (12) engaged with the driven gear (162, 164) and the hinge gear (162)  to actuate the driven gear upon the transfer bar(12)  being actuated by the hinge gear ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to utilize Tsai’s hinge mechanism (Fig.1) including the cover body 12  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Regarding claim 2, Tsai does not specifically teach the hinge gear is fixed to the hinge, and a motion of the hinge causes the hinge gear to actuate the transfer bar and cause the transfer bar to actuate the driven gear

Tsai teaches the hinge gear is fixed to the hinge, and a motion of the hinge causes the hinge gear(162) to actuate the transfer bar(12)  and cause the transfer bar (12) to actuate the driven gear (162, 164) ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position).

  in a desired manner, because the cover body 12 is an integral part of the mechanism that is pivotally connected to the main body 14 as taught by Tsai.

Regarding claim 3, Tsai teaches the computing device accessory is a camera ([0009] FIG. 1 is an isometric view of a folding mobile phone with a camera, [002], built-in or plug-in cameras).
Regarding claim 7, Tsai teaches the driven gear(162, 164), the hinge gear (162)  , and the transfer bar (12)  are bevel gears with complementary geometries to each other ([0018], a shaft protrudes from both end walls of the driven gear 164, for pivotably connecting the driven gear 164 in the cavity 1444, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position, see configurations in Fig. 3).

Regarding claim 9, Tsai teaches the driven gear (162, 164) is operably coaxial with the hinge gear (162) ( Fig. 1(162, 164), see a driver gear 162, a driven gear 164 and a lens 16 in Fig. 1 [0018], the lens module 16 comprises a driver gear 162, [0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines);.

Regarding claim 10, Tsai teaches wherein motion of the hinge relative to the first end of the housing is to actuate the hinge gear(162) and cause the hinge gear (162) to actuate the transfer bar (12) [0018], the driver gear 162 is hollow, so that it can contain the hinge mechanism and signal transmission lines, ([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444);.
Regarding claim 11, Tsai teaches an engagement switch to move the transfer bar (12) between an engaged position and a disengaged position, wherein the transfer bar(12)  is operably engaged with the driven gear (162, 164) and the hinge gear if disposed in the engaged position and wherein the transfer bar(12)  is not operably engaged with the driven gear(162, 164)  and the hinge gear if disposed in the disengaged position([0020], when the mobile phone is folded toward the closed position, the driver gear 162 rotates with the cover body 12 relative to the main body 14, thereby driving the driven gear 164 to rotate in the cavity 1444, [0022], when the mobile phone is unfolded toward the open position, the lens 1642 rotates according to rotation of the cover body 12 relative to the main body 14, [0015], note that the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism  for movement between a closed position and an open position.
s 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728) in view of Ali et al (US 20200166974)

Regarding claims 4-5, Tsai teaches the driven gear (162, 164) and the hinge gear (162)  are gears ([0018], as shown in Fig.2 , a driver gear 162, and a driven gear 164 are of the  portable device ).

Tsai does not teach the driven gear and the hinge gear are spur gears, wherein the transfer bar is a spur gear.

Ali et al (US 20200166974) teach that the system of FIG. 51 includes spur gears 256, 258, 260, and 262.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s hinge mechanism with Ali’s spur gears 256, 258, 260, and 262, the use of which helps to alternately couple together  housing portions in a foldable manner as taught by Ali et al.
Regarding claim 6, Tsai does not teach the transfer bar is a rack gear and the hinge gear is a pinion gear.



It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai’s hinge mechanism with Ali’s a rack-and-gear arrangement as well as another needed arrangement as suggested , because such arrangements alternately couple together housing portions in a foldable manner as taught by Ali et al.

4.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 20040212728) in view of Lin (US 20140362509).  


Regarding claim 13, Tsai teaches wherein the hinge is a double pivot hinge ([0015], the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism for movement between a closed position and an open position).

Tasi does not teach wherein the hinge is a double pivot hinge to enable the display portion to rotate about 360 degrees around the user input portion.


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai ‘s hinge mechanism with Lin’s hinge which allows the display to rotate 360 degrees, the use of which helps to alternately construct an electronic device as suggested by Lin.

Regarding claim 14, Tsai  teaches hinge has a first pivot attached to the user input portion and attached to the hinge gear, and a second pivot attached to the display portion ([0015],the cover body 12 and the main body 14 are pivotably joined together by a hinge mechanism for movement between a closed position and an open position, see a folding mobile phone in Fig. 1 including an LCD (Liquid Crystal Display 1242).

Regarding claim 15, Tsai  teaches  the camera pivot is to rotate the camera from a stowed position to a deployed position ([0004], it is known to have a folding mobile phone with a camera such that a lens of the camera is installed in a cavity of a rotary shaft).

Tsai does not teach the camera pivot is to rotate the camera from a stowed position to a deployed position as the display is rotated around the user input portion.



It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Tsai ‘s hinge mechanism with Lin’s hinge which allows the display to rotate 360 degrees, the use of which helps to alternately construct an electronic device as suggested by Lin.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following arts are cited for further references.


Yang et al (US 20150206284) teach that it is known that when the display rotates by 360 degrees, a rear housing of the display leans against a bottom housing of the base, exposing the display image of the display [0005].

Zhu et al (US 20180232014 ) teach that when the camera 1 is in the non-working state, as shown in FIG. 6, the hinge shaft 41 rotates in the hinge sleeve 42 so that the camera 1 pivots downward and is affixed to the rear shell 32 without occupying the display area of the display screen 2, and thereby is avoided from protruding beyond the edge of the rear shell 32 and from being easily damaged by a collision [0048].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        June 28, 2021